




Exhibit 10.1


SECOND AMENDMENT
TO THE
ANALOG DEVICES, INC. AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
(EFFECTIVE AS OF JANUARY 1, 2009)
WHEREAS, Analog Devices, Inc. (“Analog”) maintains the Analog Devices, Inc.
Amended and Restated Deferred Compensation Plan (effective as of January 1,
2009) (the “Plan”);
WHEREAS, pursuant to Section 9.1 of the Plan, Analog reserves the right by
action to amend the Plan upon the terms and conditions therein respectively set
forth; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has been charged with responsibility for amending the Plan;
and
WHEREAS, the Committee has determined that it is in the best interest of Analog
and Plan participants to amend the Plan to clarify a definition and to
administratively synchronize the matching contribution provisions of the Plan
with the Company’s Investment Partnership Plan (the “Savings Plan”).
NOW, THEREFORE, the Plan is amended by this Second Amendment, effective as of
the dates set forth herein, as follows (unless otherwise defined, capitalized
terms appearing herein are as set forth in the respective instrument):
1.Effective as of June 16, 2015, the Plan is amended by deleting Section 2.19 in
its entirety and replacing it with the following:
“‘Eligible Employee’ means (i) a highly compensated or management employee of
the Company or a Selected Affiliate who is designated in accordance with Section
3.1 as eligible to participate in the Plan, or (ii) any non-employee member of
the Board serving from time to time.”
2.Effective as of June 16, 2015, the Plan is amended by deleting Section 2.30 in
its entirety and replacing it with the following:
“‘Selected Affiliate’ means an entity which is designated by the Committee, the
Board or by both the Company’s Chief Executive Officer and Vice President of
Human Resources and is (1) an entity in an unbroken chain of companies beginning
with the Company if each of the companies other than the last company in the
chain owns or controls, directly or indirectly, stock possessing not less than
50 percent of the total combined voting power of all classes of stock in one of
the other companies, or (2) a partnership or joint venture in which one or more
of such companies is a partner or venturer, each of which shall be selected by
the Committee.”
3.Effective as of June 16, 2015, the Plan is amended by deleting Section 2.28 in
its entirety and replacing it with the following:
“‘Retirement’ means the voluntary separation from service of a Participant who
has reached age 62 and completed (i) 10 years of vesting service under the
Company’s TIP as an employee, or, (ii) 10 years of service from the date of
initial election as a non-employee





-1-    
    

--------------------------------------------------------------------------------






member of the Board; notwithstanding the foregoing, a ‘Retirement’ shall be
deemed to have occurred for purposes of this Plan only when the Participant
elects to Separate from Service voluntarily and of his or her own volition and
not as part of any Company-initiated reduction in force (whether voluntary or
involuntary), termination by the Company or any other circumstance in which the
Committee or the Company’s Chief Executive Officer and Vice President of Human
Resources determines that the election is not voluntarily initiated by the
Participant.”
4.Effective as of the effective date of the amendment to eliminate the one-year
service requirement for Employer Contributions set forth at Section 2.1 of the
Savings Plan (and any other relevant section of such Savings Plan), Section 4.2
is deleted in its entirety and replaced with the following:
“The amount of Compensation subject to a Deferral Election under Section 4.1
shall be credited by the Employer to the Participant’s Deferral Account
periodically, the frequency of which will be determined in accordance with the
Administrative Procedures. To the extent that the Employer is required to
withhold any taxes or other amounts from a Participant’s deferred Compensation
pursuant to any state, federal or local law, such amounts shall be withheld
first from that portion of the Participant’s Compensation which is not credited
to the Deferral Account or any other amounts paid to the Participant to the
extent feasible.
For each deferral of Compensation, the Company shall credit the Company
Contribution Account of each Participant, other than a non-employee Director,
with an amount equal to (a) 8% of the amount of Compensation deferred or (b) if
the Participant has elected to defer 100% of his or her Base Salary, 8% of such
Base Salary. For purposes of this paragraph, Compensation shall exclude
deferrals of a Participant’s Annual or Other Bonus or fees of non-employee
directors but include Base Salary and Commissions.”
5.Effective as of June 16, 2015, the Plan is amended by deleting Section 3.1 in
its entirety and replacing it with the following:
“Eligibility to participate in the Plan is limited to Eligible Employees.
Eligible Employees shall be identified in accordance with the Administrative
Procedures.”
6.Effective as of June 16, 2015, the Plan is amended by deleting Section 8.1 in
its entirety and replacing it with the following:
“The Compensation Committee of the Board (or such other committee comprised of
at least three (3) non-Participant members, as the Board may determine) shall be
the Committee that administers this Plan. The Committee shall be comprised of
members of the Board who are not Participants in the Plan. If a member of the
Compensation Committee is a Participant, then that Participant shall not
participate in decision-making matters related to the Plan; provided that, if at
any time there are not at least three (3) non-Participant members of the
Compensation Committee, the Board shall select from the Board members a
sufficient number of non-Participants to serve on the Committee to ensure that
the Committee is comprised of at least three (3) non-Participant members. The
Committee shall have complete discretion to (i) supervise the administration and
operation of the Plan, (ii) adopt rules and procedures governing the Plan from
time to time, (iii) interpret the Plan terms and determine all questions of fact
arising with respect to the Plan terms and any Participant or Beneficiary and
(iv) adopt and amend, from time to time, the Administrative Procedures.”





-2-    
    

--------------------------------------------------------------------------------






Except as otherwise expressly amended herein, the Plan is ratified and confirmed
and shall continue in full force and effect.







-3-    
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Committee by an appropriate vote in accordance with the
Plan’s Administrative Procedures has caused this Amendment to be executed this
16th day of June, 2015. The signature of the Chairman of the Committee below
shall be evidence of such vote.
ANALOG DEVICES, INC.




By: /s/ Neil S. Novich
Neil S. Novich, Chairman, Compensation Committee of the Board of Directors









-4-    
    